Case: 21-60165     Document: 00516342088         Page: 1     Date Filed: 06/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    June 2, 2022
                                  No. 21-60165
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   Amdiya Adamou,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A216 713 072


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Amdiya Amadou, a native and citizen of Niger, petitions for review of
   a decision of the Board of Immigration Appeals (BIA) dismissing her appeal
   from a decision of the Immigration Judge (IJ) concluding that she was
   ineligible for asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60165       Document: 00516342088          Page: 2   Date Filed: 06/02/2022




                                     No. 21-60165


   Convention Against Torture (CAT). She challenges the BIA’s conclusion
   that she has not shown eligibility for asylum because she failed to show that
   she suffered past persecution or has a well-founded, objective fear of future
   persecution because of her sexual orientation as a lesbian.
            We review the BIA’s decision and the IJ’s decision to the extent it
   influenced the BIA. See Okpala v. Whitaker, 908 F.3d 965, 968-69 (5th Cir.
   2018). We ask only whether the BIA’s decision is supported by substantial
   evidence and not based on an error of law. See id.; Mikhael v. INS, 115 F.3d
   299, 305 (5th Cir. 1997).
            We need not address Adamou’s assertion that she belongs to a
   particular social group because the IJ assumed that she did but based the
   decision on the lack of a showing of past or likely future persecution.
   Adamou’s conclusional assertions do not show that substantial evidence
   compels a conclusion contrary to that of the BIA on the issue whether she
   showed past persecution. See Chambers v. Mukasey, 520 F.3d 445, 448 n.1
   (5th Cir. 2008); see also Eduard v. Ashcroft, 379 F.3d 182, 187-88 n.4 (5th Cir.
   2004).
            By asserting that her sexual “behavior is institutionally criminalized
   under Sharia law” Amadou invites this court to conflate Sharia law with the
   law of Niger. However, she did not submit to the IJ any documents about
   Sharia law, let alone Sharia law in Niger. Moreover, there was objective
   evidence that, while homophobia and anti-gay discrimination are prevalent
   in Niger, the law of Niger does not criminalize sexual activity between adults
   of the same sex, and Adamou admitted that she did not seek help from
   governmental authorities after she was beaten by her then-partner’s father.
   The record thus fails to compel a conclusion contrary to the BIA’s that she
   has not shown that the government of Niger is unable or unwilling to help
   her.




                                          2
Case: 21-60165      Document: 00516342088           Page: 3    Date Filed: 06/02/2022




                                     No. 21-60165


            Because Adamou does not show the requisite likelihood of
   persecution to establish eligibility for asylum, she cannot make the more
   difficult showing of eligibility for withholding of removal. See Efe v. Ashcroft,
   293 F.3d 899, 906 (5th Cir. 2002). We lack jurisdiction to review her
   unexhausted CAT claim. See Omari v. Holder, 562 F.3d 314, 318 (5th Cir.
   2009); see also Martinez-Guevara v. Garland, 27 F. 4th 353, 360 (5th Cir.
   2022).
            Accordingly, the petition for review is DENIED in part and
   DISMISSED in part.




                                          3